      Case 1:18-cr-00120-SPW-TJC Document 75 Filed 04/27/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 18-120-BLG-SPW-TJC

                   Plaintiff,
                                                ORDER SETTING CHANGE
vs.                                             OF PLEA HEARING

VICTOR ELVIN LOPEZ,

                   Defendant.


      Defendant has filed a motion to vacate the change of plea hearing. (Doc.

74.) Accordingly, IT IS HEREBY ORDERED that the change of plea hearing set

for April 28, 2020 at 9:30 a.m. is VACATED.

      DATED this 27th day of April, 2020.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
